 Case 3:21-cr-00479-JLS Document 22 Filed 03/25/21 PageID.35 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                    (HONORABLE JANIS L. SAMMARTINO)
11
12   UNITED STATES OF AMERICA,                  CASE NO.: 21-cr-00479-JLS
13                      Plaintiff,
14         v.                                   ORDER TO CONTINUE MOTION
                                                HEARING/TRIAL SETTING; AND
15   ANGEL PEREZ, JR.,                          EXCLUDE TIME UNDER SPEEDY
                                                TRIAL ACT
16                      Defendant.
17
18         Pursuant to joint motion and good cause appearing, IT IS HEREBY

19   ORDERED that Mr. Perez’s Motion Hearing/Trial Setting currently scheduled for

20   April 2, 2021 at 1:30 p.m. be continued to May 7, 2021 at 1:30 p.m.

21         The court finds that time is excludable and that the ends of justice served by

22   granting the requested continuance outweigh the best interest of the public and the

23   defendant in a speedy trial.

24         SO ORDERED.

25   Dated: March 25, 2021
26
27
28
